Exhibit 10.03

 

KMG AMERICA CORPORATION

2004 EQUITY INCENTIVE PLAN

 

Nonqualified Stock Option Agreement

 

No. of shares subject to
Incentive Stock Option:          

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) dated as of the
    day of        , 20   , by and between KMG AMERICA CORPORATION, a Virginia
corporation (the “Company”), and                       (the “Participant”), is
made pursuant and subject to the provisions of the Company’s 2004 Equity
Incentive Plan (the “Plan”), which is available on the Company’s website at
http://www.kmgamerica.com.  All terms used but not defined herein that are
defined in the Plan have the same meaning given them in the Plan.

 


1.             GRANT OF OPTION.  PURSUANT TO THE PLAN, EFFECTIVE AS OF THE FIFTH
BUSINESS DAY PRIOR TO THE LAST CALENDAR DAY OF THE THIRD CALENDAR QUARTER OF
2005, THE COMPANY GRANTS TO THE PARTICIPANT, SUBJECT TO THE TERMS AND CONDITIONS
OF THE PLAN AND SUBJECT FURTHER TO THE TERMS AND CONDITIONS HEREIN SET FORTH,
THE RIGHT AND OPTION TO PURCHASE FROM THE COMPANY ALL OR ANY PART OF AN
AGGREGATE OF        SHARES OF THE COMMON STOCK OF THE COMPANY (THE “COMMON
STOCK”) AT AN EXERCISE PRICE PER SHARE EQUAL TO THE FAIR MARKET VALUE OF A SHARE
OF THE COMMON STOCK ON THE DATE OF GRANT.  THIS OPTION IS INTENDED TO BE TREATED
AS A NONQUALIFIED STOCK OPTION, WHICH IS NOT SUBJECT TO CODE SECTION 422.  THIS
OPTION IS EXERCISABLE AS HEREINAFTER PROVIDED.


 


2.             TERMS AND CONDITIONS.  THIS OPTION IS SUBJECT TO THE FOLLOWING
TERMS AND CONDITIONS:


 


(A)                                  EXPIRATION DATE.  THIS OPTION SHALL EXPIRE
AT 11:59 P.M. ON THE TENTH ANNUAL ANNIVERSARY OF THE DATE OF GRANT (THE
“EXPIRATION DATE”).  IN NO EVENT SHALL THE EXPIRATION DATE BE LATER THAN 10
YEARS FROM THE DATE OF GRANT.


 


(B)                                 VESTING AND EXERCISE OF OPTION.  EXCEPT AS
PROVIDED HEREIN, THIS OPTION SHALL BECOME EXERCISABLE AT THE TIME OR TIMES SET
FORTH ON SCHEDULE A ATTACHED HERETO.  ONCE THIS OPTION HAS BECOME EXERCISABLE IN
ACCORDANCE WITH THE PRECEDING SENTENCE, IT SHALL CONTINUE TO BE EXERCISABLE
UNTIL THE EARLIER OF THE TERMINATION OF THE PARTICIPANT’S RIGHTS HEREUNDER AS
SET FORTH ON SCHEDULE A ATTACHED HERETO OR UNTIL THE EXPIRATION DATE.  A PARTIAL
EXERCISE OF THIS OPTION SHALL NOT AFFECT THE PARTICIPANT’S RIGHT TO EXERCISE THE
OPTION WITH RESPECT TO THE REMAINING SHARES, SUBJECT TO THE CONDITIONS OF THE
PLAN AND THIS AGREEMENT.


 


(C)                                  METHOD OF EXERCISE AND PAYMENT FOR SHARES. 
THIS OPTION SHALL BE EXERCISED BY DELIVERING WRITTEN NOTICE OF EXERCISE TO THE
ATTENTION OF THE COMPANY’S SECRETARY AT THE COMPANY’S ADDRESS SPECIFIED IN
PARAGRAPH 7

 

--------------------------------------------------------------------------------


 


BELOW.  THE EXERCISE DATE SHALL BE (I) IN THE CASE OF NOTICE BY MAIL, THE DATE
OF POSTMARK; OR (II) IF DELIVERED IN PERSON, THE DATE OF DELIVERY.  SUCH NOTICE
SHALL BE ACCOMPANIED BY PAYMENT OF THE OPTION PRICE IN FULL.  THE PARTICIPANT
MAY PAY PART OR ALL OF THE OPTION PRICE (I) IN CASH; (II) BY CERTIFIED CHECK;
(III) BY TENDERING SHARES OF COMMON STOCK (WHICH, IF ACQUIRED FROM THE COMPANY,
HAVE BEEN HELD BY THE PARTICIPANT FOR AT LEAST SIX MONTHS); (IV) BY A
BROKER-ASSISTED CASHLESS EXERCISE; OR (V) BY ANY COMBINATION OF THE
AFOREMENTIONED METHODS OF PAYMENT.  SUCH NOTICE OF EXERCISE SHALL BE ACCOMPANIED
BY PAYMENT, IN CASH OR ANY OTHER METHOD ALLOWED FOR PAYMENT OF THE OPTION PRICE,
OF ANY REQUIRED INCOME AND EMPLOYMENT WITHHOLDING TAXES ATTRIBUTABLE TO THE
EXERCISE OF THE OPTION.


 


(D)                                 TRANSFERABILITY.  THIS OPTION GENERALLY IS
NONTRANSFERABLE.  GENERALLY, DURING THE PARTICIPANT’S LIFETIME, ONLY THE
PARTICIPANT MAY EXERCISE THIS OPTION, EXCEPT THAT NOTWITHSTANDING THE FOREGOING,
THIS OPTION MAY BE TRANSFERRED BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION, AND DURING THE PARTICIPANT’S LIFETIME, MAY BE TRANSFERRED BY THE
PARTICIPANT TO THE PARTICIPANT’S CHILDREN, GRANDCHILDREN, SPOUSE, ONE OR MORE
TRUSTS FOR THE BENEFIT OF SUCH FAMILY MEMBERS OR A PARTNERSHIP IN WHICH SUCH
FAMILY MEMBERS ARE THE ONLY PARTNERS, WHICH TRANSFEREES COMPRISE THE CLASS OF
TRANSFEREES WHO MAY RELY ON A FORM S-8 REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 TO SELL SHARES ISSUABLE UPON EXERCISE OF OPTIONS GRANTED
UNDER THE PLAN.  ANY SUCH TRANSFEREE TO WHOM THIS OPTION IS TRANSFERRED SHALL BE
BOUND BY THE SAME TERMS AND CONDITIONS THAT GOVERN THIS OPTION; PROVIDED,
HOWEVER, THAT THE TRANSFEREE MAY NOT TRANSFER THIS OPTION EXCEPT BY WILL OR THE
LAWS OF DESCENT AND DISTRIBUTION.  IF THIS OPTION IS TRANSFERRED, THE OPTION
MUST BE TRANSFERRED IN ITS ENTIRETY TO THE SAME PERSON OR PERSONS OR ENTITY OR
ENTITIES.  NO RIGHT OR INTEREST OF THE PARTICIPANT IN THIS OPTION SHALL BE
LIABLE FOR, OR SUBJECT TO, ANY LIEN, OBLIGATION OR LIABILITY OF THE PARTICIPANT.


 


3.             REPRESENTATIONS AND WARRANTIES OF PARTICIPANT.  THE PARTICIPANT
REPRESENTS AND WARRANTS TO THE COMPANY AT THE TIME OF EXERCISE OF THE OPTION
THAT:


 


(A)                                  AGREES TO TERMS OF THE PLAN AND AGREEMENT. 
THE PARTICIPANT HAS RECEIVED OR HAS ACCESS TO COPIES OF THE COMPANY’S MOST
RECENTLY FILED FORM 10-K, A SUMMARY OF THE PLAN AND THE PLAN.  THE PARTICIPANT
HAS READ THE FORM 10-K, AND HAS READ AND UNDERSTANDS THE TERMS OF THE SUMMARY OF
THE PLAN, THE PLAN AND THIS AGREEMENT, AND AGREES TO BE BOUND BY THEIR TERMS AND
CONDITIONS.  THE PARTICIPANT ACKNOWLEDGES THAT THERE MAY BE ADVERSE TAX
CONSEQUENCES UPON ACQUISITION OR DISPOSITION OF THE SHARES OF COMMON STOCK
RECEIVED UPON EXERCISE OF THIS OPTION, AND THAT PARTICIPANT SHOULD CONSULT A TAX
ADVISER PRIOR TO SUCH ACQUISITION OR DISPOSITION.


 


(B)                                 PURCHASE FOR OWN ACCOUNT FOR INVESTMENT. 
THE SHARES OF COMMON STOCK RECEIVED UPON EXERCISE OF THIS OPTION WILL BE
ACQUIRED FOR THE PARTICIPANT’S OWN ACCOUNT FOR INVESTMENT PURPOSES ONLY AND NOT
WITH A VIEW TO, OR FOR

 

2

--------------------------------------------------------------------------------


 


SALE IN CONNECTION WITH, A DISTRIBUTION OF SUCH SHARES WITHIN THE MEANING OF THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THE PARTICIPANT HAS
NO PRESENT INTENTION OF SELLING OR OTHERWISE DISPOSING OF ALL OR ANY PORTION OF
SUCH SHARES.


 


(C)                                  ACCESS TO INFORMATION.  THE PARTICIPANT HAS
HAD ACCESS TO ALL INFORMATION REGARDING THE COMPANY AND ITS PRESENT AND
PROSPECTIVE BUSINESS, ASSETS, LIABILITIES AND FINANCIAL CONDITION THAT THE
PARTICIPANT REASONABLY CONSIDERS IMPORTANT IN MAKING A DECISION TO ACQUIRE THE
SHARES OF COMMON STOCK AND THE PARTICIPANT HAS HAD AMPLE OPPORTUNITY TO ASK
QUESTIONS OF THE COMPANY’S REPRESENTATIVES CONCERNING SUCH MATTERS AND THIS
INVESTMENT.


 


(D)                                 UNDERSTANDING OF RISKS.  THE PARTICIPANT IS
FULLY AWARE OF: (I) THE HIGHLY SPECULATIVE NATURE OF AN INVESTMENT IN THE COMMON
STOCK; (II) THE FINANCIAL HAZARDS INVOLVED IN AN INVESTMENT IN THE COMMON STOCK;
(III) THE LACK OF LIQUIDITY OF THE COMMON STOCK AND THE RESTRICTIONS ON
TRANSFERABILITY OF THE COMMON STOCK (E.G., THAT THE PARTICIPANT MAY NOT BE ABLE
TO SELL OR DISPOSE OF THE COMMON STOCK OR USE IT AS COLLATERAL FOR LOANS);
(IV) THE QUALIFICATIONS AND BACKGROUNDS OF THE MANAGEMENT OF THE COMPANY; AND
(V) THE TAX CONSEQUENCES OF INVESTMENT IN THE COMMON STOCK.  THE PARTICIPANT IS
CAPABLE OF EVALUATING THE MERITS AND RISKS OF THIS INVESTMENT, HAS THE ABILITY
TO PROTECT HIS OWN INTERESTS IN THIS TRANSACTION AND IS FINANCIALLY CAPABLE OF
BEARING A TOTAL LOSS OF THIS INVESTMENT.


 


(E)                                  NO GENERAL SOLICITATION.  AT NO TIME WAS
THE PARTICIPANT PRESENTED WITH OR SOLICITED BY ANY PUBLICLY ISSUED OR CIRCULATED
NEWSPAPER, MAIL, RADIO, TELEVISION OR OTHER FORM OF GENERAL ADVERTISING OR
SOLICITATION IN CONNECTION WITH THE OFFER, SALE AND PURCHASE OF THE SHARES OF
COMMON STOCK.


 


(F)                                    COMPLIANCE WITH SECURITIES LAWS.  THE
SHARES OF COMMON STOCK RECEIVED UPON EXERCISE OF THIS OPTION HAVE BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”) UNDER THE
SECURITIES ACT AND, NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR THE
PLAN TO THE CONTRARY, THE RIGHT TO ACQUIRE ANY SUCH SHARES IS EXPRESSLY
CONDITIONED UPON COMPLIANCE WITH THE SECURITIES ACT AND ALL APPLICABLE STATE
SECURITIES LAWS.  THE PARTICIPANT AGREES TO COOPERATE WITH THE COMPANY TO ENSURE
COMPLIANCE WITH SUCH LAWS.


 


(G)                                 NO TRANSFER UNLESS REGISTERED OR EXEMPT. 
THE PARTICIPANT UNDERSTANDS THAT HE MAY NOT TRANSFER ANY SHARES OF COMMON STOCK
RECEIVED UPON EXERCISE OF THIS OPTION UNLESS SUCH SHARES ARE REGISTERED UNDER
THE SECURITIES ACT OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS OR
UNLESS, IN THE OPINION OF COUNSEL TO THE COMPANY, EXEMPTIONS FROM SUCH
REGISTRATION AND QUALIFICATION REQUIREMENTS ARE AVAILABLE.  THE PARTICIPANT
UNDERSTANDS THAT ONLY THE COMPANY MAY FILE A REGISTRATION STATEMENT WITH THE SEC
AND THAT THE COMPANY IS UNDER NO OBLIGATION TO DO SO WITH RESPECT TO THE
SHARES.  THE PARTICIPANT HAS ALSO BEEN ADVISED THAT

 

3

--------------------------------------------------------------------------------


 


EXEMPTIONS FROM REGISTRATION AND QUALIFICATION MAY NOT BE AVAILABLE OR MAY NOT
PERMIT THE PARTICIPANT TO TRANSFER ALL OR ANY OF THE SHARES OF COMMON STOCK IN
THE AMOUNTS OR AT THE TIMES PROPOSED BY HIM.


 


4.             MINIMUM EXERCISE.  THIS OPTION MAY NOT BE EXERCISED FOR LESS THAN
500 SHARES OF COMMON STOCK UNLESS IT IS EXERCISED FOR THE FULL NUMBER OF SHARES
THAT REMAIN SUBJECT TO THE OPTION.


 


5.             FRACTIONAL SHARES.  FRACTIONAL SHARES SHALL NOT BE ISSUABLE
HEREUNDER, AND WHEN ANY PROVISION HEREOF MAY ENTITLE THE PARTICIPANT TO A
FRACTIONAL SHARE, SUCH FRACTIONAL SHARE SHALL BE DISREGARDED.


 


6.             CHANGE IN CAPITAL STRUCTURE.  THE TERMS OF THIS OPTION SHALL BE
ADJUSTED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE PLAN AS THE
COMMITTEE DETERMINES IS EQUITABLY REQUIRED IN THE EVENT THE COMPANY EFFECTS ONE
OR MORE STOCK DIVIDENDS, STOCK SPLITS, SUBDIVISIONS OR CONSOLIDATIONS OF SHARES
OR OTHER SIMILAR CHANGES IN CAPITALIZATION.


 


7.             NOTICE.  ANY NOTICE OR OTHER COMMUNICATION GIVEN PURSUANT TO THIS
AGREEMENT, OR IN ANY WAY WITH RESPECT TO THIS OPTION, SHALL BE IN WRITING AND
SHALL BE PERSONALLY DELIVERED OR MAILED BY UNITED STATES REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO THE FOLLOWING ADDRESSES:


 

If to the Company:

KMG America Corporation

 

12600 Whitewater Drive

 

Minnetonka, MN 55343

 

Attn: Secretary

 

 

If to the Participant:

 

 

 

 

 

 

Either party may change its notice address by delivering to the other party
notice of such change in accordance with this Paragraph 7.

 


8.             NO RIGHT TO CONTINUED EMPLOYMENT.  THIS OPTION DOES NOT CONFER
UPON THE PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUED EMPLOYMENT BY THE
COMPANY OR ANY AFFILIATE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE RIGHT OF
THE COMPANY OR ANY AFFILIATE TO TERMINATE THE PARTICIPANT’S EMPLOYMENT AT ANY
TIME WITHOUT ASSIGNING A REASON THEREFOR.


 


9.             PARTICIPANT BOUND BY PLAN.  THE PARTICIPANT HEREBY ACKNOWLEDGES
RECEIPT OF A COPY OF THE PLAN AND AGREES TO BE BOUND BY ALL THE TERMS AND
PROVISIONS OF THE PLAN.


 


10.           BINDING EFFECT.  SUBJECT TO THE LIMITATIONS STATED ABOVE AND IN
THE PLAN, THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
LEGATEES, DISTRIBUTEES, TRANSFEREES AND PERSONAL REPRESENTATIVES OF THE
PARTICIPANT AND THE SUCCESSORS OF THE COMPANY.

 

4

--------------------------------------------------------------------------------


 


11.           CONFLICTS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF
THE PLAN AND THE PROVISIONS OF THIS AGREEMENT, THE PROVISIONS OF THE PLAN SHALL
GOVERN.  ALL REFERENCES HEREIN TO THE PLAN SHALL MEAN THE PLAN AS IN EFFECT ON
THE DATE HEREOF.


 


12.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE COMMONWEALTH OF VIRGINIA, EXCEPT TO THE EXTENT FEDERAL LAW APPLIES.


 


IN WITNESS WHEREOF, THE COMPANY HAS CAUSED THIS AGREEMENT TO BE SIGNED BY A DULY
AUTHORIZED OFFICER, AND THE PARTICIPANT HAS AFFIXED HIS SIGNATURE HERETO.

 

 

COMPANY:

 

 

 

 

 

KMG America Corporation

 

 

 

By:

 

 

Name:

Kenneth U. Kuk

 

Title:

Chairman, President and Chief
Executive Officer

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE A

Vesting Schedule

 

All terms used in this Schedule A to the Agreement that are not defined in the
Agreement shall have the same meaning given them in the Company’s 2004 Equity
Incentive Plan (the “Plan”).

 

This Option shall vest and become exercisable with respect to 1/4 of the
underlying shares of Common Stock on the first, second, third and fourth
anniversaries, respectively, of the Date of Grant; provided, however, that this
Option shall become exercisable with respect to 100% of the underlying shares of
Company common stock subject to this Option, and this Option shall be
exercisable with respect to all underlying shares of common stock, upon
(i) termination of the Participant’s service by the Company or the Board, other
than a termination for “Cause,” following a Change in Control, (ii) a
termination of the Participant’s service by the Company without Cause,
(iii) Participant’s termination of service at the end of his term as a director,
provided Participant is not terminating service due to Cause, (iv) a termination
of the Participant’s service due to the Participant’s death, or (v) a
termination of the Participant’s service due to the Disability of the
Participant, and that the Participant will forfeit this Option with respect to
all underlying shares of Company common stock for which this Option has not
vested and become exercisable if his service is terminated for cause or he
terminates his service as a result of Cause.  This Option shall not be
exercisable any later than 90 days after the termination of Participant’s
service.

 

6

--------------------------------------------------------------------------------